On information charging that he did permit gambling in a certain house in the town of Mountain View in Kiowa county, the plaintiff in error, Bill Kindman was convicted, and by the judgment of the court he was sentenced to be confined in the county jail for a period of 30 days. From the judgment he appeals.
No brief has been filed, and when the case was called for final submission no appearance was made on behalf of plaintiff in error, whereupon the Attorney General moved that the appeal be dismissed as having been abandoned. It appears that the appeal in this case has been abandoned, and for this reason the motion to dismiss is sustained, the appeal herein dismissed, and the cause remanded to the trial court. Mandate forthwith.